DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites a “first valve mode” and a “second valve mode” which is not supported in the specification or drawings and appears to be new matter. Paragraphs [0009] and [0010] specifically notes a freezing chamber mode, a wine chamber mode, and a pre-cool mode. The specification does note that the path switching device (i.e. the valve) switches between these modes, but there is no delineation of a first or second valve mode. Therefore, the amendment is NEW MATTER. 

Claims 2-20 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JPH11304344A – provided by Applicant in the IDS dated 7/22/2019, previously cited) in view of Kim (JP20150106881, for the purposes of citation the USPGPUB of Kim, US 2017/0030627 is utilized below, previously cited).

Regarding claim 1, Minoru teaches a refrigerator (Title, 12, Fig. 1, see paragraph [0033]) comprising: 
a main body (defined as the body of 12 in Fig. 1) including a wine chamber (14, Figs. 1 and 2, see paragraph [0033]) and a freezing chamber (22, Figs. 1 and 2, see paragraph [0033]); 
a compressor to compress refrigerant (46, Fig. 4, see paragraph [0037]); 
a condenser to condense the refrigerant compressed in the compressor (62 Fig. 4, see paragraph [0038]); 

a freezing chamber fan to circulate cool air of the freezing chamber in the freezing chamber and to the freezing chamber evaporator (56, Fig. 4, see paragraph [0037]); 
a defrosting heater to defrost the freezing chamber evaporator (98, Fig. 4, see paragraph [0037], further see paragraph [0003] which notes the heater is disposed to perform defrosting for the freezer evaporator); 
a wine chamber evaporator to cool the wine chamber (50, Figs. 3-4, see paragraph [0037]); 
a wine chamber fan to circulate cool air of the wine chamber in the wine chamber and to the wine chamber evaporator (54, Fig. 4, see paragraph [0037]); 
a valve (68, Fig. 4, see paragraph [0038]) to guide the refrigerant condensed in the condenser to the freezing chamber evaporator and to prevent the refrigerant from being introduced into the wine chamber evaporator in a first valve mode (see paragraph [0039] which notes that the valve is controlled by a controller to switch refrigerant to 52 to perform a freezing operation) and to guide the refrigerant condensed in the condenser to the wine chamber evaporator and to prevent the refrigerant from being introduced into the freezing chamber evaporator in a second valve mode (see paragraph [0039] which notes that the valve is controlled by a controller to switch refrigerant to 50 to perform a refrigerating operation); and  
109851793\V-259a controller (see at least paragraph [0039] which notes a control unit that is not shown in the drawings) configured to control operation of the compressor, the valve, the defrosting heater, the freezing chamber fan, and the wine chamber fan (see paragraphs [0039] and [0041] at least), turns on the defrosting heater to perform a freezing chamber defrosting mode for defrosting the 
Minoru does not specifically teach controlling the valve to the second mode and drive the compressor and the wine chamber fan to allow the wine chamber to be cooled while a temperature of the wine chamber is dissatisfied when the temperature of the wine chamber is dissatisfied in the freezing chamber defrosting mode.
Minoru does note that when defrosting is determined to occur, the compressor and wine chamber fan are driven at maximum revolutions in order to place the temperature in the wine chamber at a lower limit (see paragraph [0041] which notes that after the controller determines defrosting for 52 is needed, the compressor and fan 50 are driven at maximum revolutions in order for the chamber 14 to reach a lower limit). 
Kim teaches a refrigerator (Kim, Title) which features a refrigerating chamber (Kim, 20, Fig. 1, see paragraph [0025]) with a refrigerating chamber evaporator (Kim, 110, Fig. 3, see paragraph [0032]) and freezing chamber (Kim, 30, Fig. 1, see paragraph [0025]) with a freezing chamber evaporator (Kim, 150, Fig. 3, see paragraph [0032]), wherein in a defrosting mode of the freezing chamber evaporator can occur while cooling of the refrigerating chamber occurs (see Kim, paragraph [0065] at least which notes as such). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to provide Minoru with the teaching of 

Regarding claim 18, Minoru as modified teaches the refrigerator of claim 1, wherein the controller performs the defrosting of the freezing chamber evaporator when a defrosting condition is met determined by at least one of:
a set defrosting period (see Minoru, at least paragraph [0044] teaches starting a defrosting period when a certain period of time is reach, which is analogous to a set defrosting period), 
an added-up operation time of the compressor and a temperature of the freezing chamber evaporator (these limitations are not required by the claim as the claim is claimed in the alternative).  

Regarding claim 20, Minoru as modified teaches the refrigerator of claim 1, but does not teach that the wine chamber evaporator is connected to the freezing chamber evaporator in parallel. Kim teaches a refrigerator (Kim, Title) which features a plurality of evaporators (Kim, 110, 150, Fig. 2, see paragraph [0041]) where one evaporator serves a refrigerating chamber (Kim, 110, Fig. 2, paragraph [0041], the Examiner notes the refrigerating chamber is analogous to a wine chamber) and the other serves the freezing chamber (Kim, 150, Fig. 2, see paragraph [0041]), wherein the two evaporators are connected in parallel with each other (Kim, paragraph [0041]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Minoru as modified with evaporators serving different chambers in a refrigerator that are connected in parallel, as taught by Kim, as there are a finite number of configurations to arrange the evaporators in for Minoru as modified, thus making the combination obvious to try to . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru in view of Kim, as applied to claim 1, further in view of Yoo (US 5,816,054, previously cited).

Regarding claim 2, Minoru as modified teaches the refrigerator of claim 1, wherein the controller: 
drives the compressor (see Minoru paragraph [0041] which notes the control unit drives the compressor), 
drives the wine chamber fan (see Minoru paragraph [0041] which notes the control unit drives the cited wine chamber fan 54), and controls the valve to the second valve mode to perform a wine chamber pre-cool mode (see Minoru paragraph [0039] which notes the control unit switches the valve 68 to perform operational modes, and further see paragraph [0041] which notes a pre-cooling operation),
wherein the freezing chamber defrosting mode starts after terminating the freezing chamber pre-cool mode (see Minoru paragraph [0041] which notes that the pre-cooling operation is stopped after the pre-cooling state in the freezer has been reached, and the compressor and freezer evaporator fan are stopped, and then defrosting occurs, further see paragraph [0039] which notes operational modes are controlled by the valve 68).  
Minoru as modified does not specifically teach stopping the wine chamber fan in the wine chamber pre-cool mode, drives the freezing chamber fan and controls the valve to the first valve mode mode to perform a freezing chamber pre-cool mode, wherein the freezing chamber 
Yoo teaches a defrosting apparatus for a refrigerator (Yoo, Title) which features the control step of cooling the refrigerating compartment of the refrigerator (the Examiner notes that the refrigerating compartment is analogous to the claimed wine chamber) to be lower than the desired temperature set point of the refrigerating compartment (Yoo, see col. 6, lines 29-36), and then stopping the refrigerating compartment (Yoo, col. 6, lines 36-42) and then initiating cooling of the freezer compartment (Yoo, col. 6, lines 43-53). It would have bene obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Minoru as modified with the teaching of stopping the wine chamber fan after precooling the wine chamber and then performing freezing chamber precooling, as taught by Yoo, in order to provide a more energy efficient operation by shutting down the wine chamber fan while operating in freezing chamber precooling. 

Allowable Subject Matter
Claims 4-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record is (JPH11304344A – provided by Applicant in the IDS dated 7/22/2019) in view of Kim (JP20150106881), further in view of Yoo (US 5,816,054).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
the controller terminates the wine chamber pre-cool mode when a first set time has elapsed after the wine 109851793\V-260chamber pre-cool mode starts, then terminates the freezing chamber pre-cool mode when a second set time has elapsed after the freezing chamber pre-cool mode starts or when a temperature of the freezing chamber is lower than a target temperature of the freezing chamber by a set temperature, and wherein the second set time is greater than the first set time.  
Minoru as modified teaches the overall structure and control of claim 1, but lacks a specific teaching of the controller terminates the wine chamber pre-cool mode when a first set time has elapsed after the wine 109851793\V-260chamber pre-cool mode starts, then terminates the freezing chamber pre-cool mode when a second set time has elapsed after the freezing chamber pre-cool mode starts or when a temperature of the freezing chamber is lower than a target temperature of the freezing chamber by a set temperature, and wherein the second set time is greater than the first set time.  
Minoru as modified does discuss pre-cooling of both the refrigerating chamber (the Examiner notes that the refrigerating chamber is analogous to the claimed wine chamber) and the freezing chamber for a period of time, with an insinuation the precooling of the refrigerating chamber being prior to the precooling of the freezing chamber (Minoru, paragraph [0041]). However, Minoru as modified makes no specific mention of pre-cool mode of the wine chamber operating for a first set time and is then terminated, with the freezing chamber pre-cool mode set time afterwards. Further, as Minoru as modified does not teach the set time periods, there is a lacking of a teaching for the second set time being greater than the first set time. 
Tajima (US 2015/0033773) teaches a refrigerator (Tajima, Title) which features two pre-cooling operations which each last a set period of time (Tajima, Fig. 6, see Pre-Cooling 1 between T2 and T3 and Pre-Cooling 2 between T3 and T4, see paragraph [0078]). Tajima lacks a teaching of utilizing pre-cooling mode immediately prior to defrosting mode, and further lacks a teaching for a dedicated pre-cooling of the refrigerating chamber for a set time that is not as long as a pre-cooling set for a the freezing chamber. Thus, the claim would not be obvious to modify the prior art to have the technique as claimed without improper hindsight of dependent claim 3, and claims therefrom are considered allowable. 
Claims 15-17 are objected to based on their dependency to claim 3.

Regarding claim 4, the closest prior art of record is (JPH11304344A – provided by Applicant in the IDS dated 7/22/2019) in view of Kim (JP20150106881).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
wherein the controller performs an alternate cooling mode for alternately cooling the wine chamber and the freezing chamber after terminating the freezing chamber defrosting mode, 
wherein the controller alternately performs a wine chamber cooling mode for driving the wine chamber fan and controlling the path switching device to the wine chamber mode while stopping the freezing chamber fan and a freezing chamber cooling mode for driving the freezing chamber fan and controlling the path switching device to the cooling chamber mode while stopping the wine chamber fan, in the alternate cooling mode, wherein the controller drives the compressor during the alternate cooling mode.  
Minoru as modified teaches the overall structure and control of claim 1, but lacks a specific teaching of the controller performs an alternate cooling mode for alternately cooling the wine chamber and the freezing chamber after terminating the freezing chamber defrosting mode, wherein the controller alternately performs a wine chamber cooling mode for driving the wine chamber fan and controlling the path switching device to the wine chamber mode while stopping the freezing chamber fan and a freezing chamber cooling mode for driving the freezing chamber fan and controlling the path switching device to the cooling chamber mode while stopping the wine chamber fan, in the alternate cooling mode, wherein the controller drives the compressor during the alternate cooling mode.  
The Examiner notes that Kusunoki (US 6,058,723) teaches control for a refrigerator (Kusunoki, Title) which features a normal alternate cooling mode and a defrost recovery mode which are initiated after defrosting has ended (Kusunoki, claim 7 at least) wherein the refrigerator fan and the freezer fan are run concurrently (Kusunoki, col. 3, lines 1-13). The use of operating a cooling mode after defrosting is known in the art, but the specific controls in how the alternate cooling mode is conducted in claim 4 is not taught. Thus, the claim would not be obvious to modify the prior art to have the technique as claimed without improper hindsight of dependent claim 4, and claims therefrom are considered allowable. 
	Claims 5-7 are objected based on their dependency to claim 4. 

Regarding claim 8, the closest prior art of record is (JPH11304344A – provided by Applicant in the IDS dated 7/22/2019) in view of Kim (JP20150106881).

wherein the controller: performs a freezing chamber additional cooling mode for additionally cooling the freezing chamber when a defrosting condition of the freezing chamber evaporator is satisfied, wherein performing the freezing chamber additional cooling mode includes performing a first mode for driving the compressor, driving the freezing chamber fan, driving the wine chamber 109851793\V-262fan, and controlling the path switching device to the freezing chamber mode, and performing a second mode for closing the path switching device when an additional set time has elapsed after the freezing chamber additional cooling mode starts or when a temperature of the freezing chamber is satisfied, in the freezing chamber additional cooling mode.  
Minoru as modified teaches the overall structure and control of claim 1, but lacks a specific teaching of the controller performs a freezing chamber additional cooling mode for additionally cooling the freezing chamber when a defrosting condition of the freezing chamber evaporator is satisfied, wherein performing the freezing chamber additional cooling mode includes performing a first mode for driving the compressor, driving the freezing chamber fan, driving the wine chamber 109851793\V-262fan, and controlling the path switching device to the freezing chamber mode, and performing a second mode for closing the path switching device when an additional set time has elapsed after the freezing chamber additional cooling mode starts or when a temperature of the freezing chamber is satisfied, in the freezing chamber additional cooling mode.  
The Examiner notes that Kusunoki (US 6,058,723) teaches control for a refrigerator (Kusunoki, Title) which features a normal alternate cooling mode and a defrost recovery mode 
	Claims 9-14 and 19 are objected based on their dependency to claim 4. 

Response to Arguments
Applicant's arguments filed on 12/7/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 112 rejections made in the previous office action and asserts that they have been overcome by amendments. The Examiner agrees and has withdrawn the rejection. 
Remainder of Applicant’s arguments assert that Minoru as modified does not teach amended claim 1. Since no argument is made, please see the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763